

113 HR 3223 PCS: Federal Employee Retroactive Pay Fairness Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 208113th CONGRESS1st SessionH. R. 3223IN THE SENATE OF THE UNITED STATESOctober 5, 2013Received; read the first timeOctober 7, 2013Read the second time and placed on the calendarAN ACTTo provide for the compensation of furloughed Federal employees.1.Short titleThis Act may be cited as the Federal Employee Retroactive Pay Fairness Act.2.Compensation for furloughed Federal employeesFederal employees furloughed as a result of any lapse in appropriations which begins on or about October 1, 2013, shall be compensated at their standard rate of compensation, for the period of such lapse in appropriations, as soon as practicable after such lapse in appropriations ends.Passed the House of Representatives October 5, 2013.Karen L. Haas,ClerkOctober 7, 2013Read the second time and placed on the calendar